Citation Nr: 1540656	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1958 to March 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, inter alia, denied a TDIU.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.

In October 2014, the Veteran and his wife testified during a Board video-conference hearing before a Veterans Law Judge; a transcript of that hearing is of record. 

In January 2015, the Board remanded the claim to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence.  After completing the requested development, the AOJ continued to deny the claim as reflected in an August 2015 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

This appeal has been processed utilizing  the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system..


FINDING OF FACT

On September 9, 2015, after certification of the appeal to the Board but prior to the promulgation of a decision, VA received a written communication from the Veteran and his representative reflecting the Veteran's withdrawal of appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

On September 9, 2015, after certification of the appeal to the Board but prior to the promulgation of a decision, VA received a written communication from the Veteran in which he withdrew his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


